STATE OF NORTH CAROLINA
v.
JAMES VIRGIL HARLOW
No. COA08-878
Court of Appeals of North Carolina
Filed December 16, 2008
This case not for publication
Attorney General Roy Cooper, by Assistant Attorney General Chris Z. Sinha, for the State.
Glenn Gerding, for Defendant.
ARROWOOD, Judge.
James Virgil Harlow (Defendant) was convicted by a jury of taking indecent liberties with a child and was sentenced to 19 to 23 months active imprisonment. From the judgment entered, Defendant appeals.
Counsel appointed to represent defendant has been unable to identify any issue with sufficient merit to support a meaningful argument for relief on appeal and asks that this Court conduct its own review of the record for possible prejudicial error. Counsel has also shown to the satisfaction of this Court that he has complied with the requirements of Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493, reh'g denied, 388 U.S. 294, 18 L. Ed. 2d 1377 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), by advising Defendant of his right to file written arguments with this Court and providing him with the documents necessary for him to do so.
Defendant has not filed any written arguments on his own behalf with this Court and a reasonable time in which he could have done so has passed. In accordance with Anders, we have fully examined the record to determine whether any issues of arguable merit appear therefrom or whether the appeal is wholly frivolous. We conclude the appeal is wholly frivolous. Furthermore, we have examined the record for possible prejudicial error and found none.
No Error.
Judges TYSON and BRYANT concur.
Report per Rule 30(e).